Citation Nr: 0717267	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected low 
back disability and/or service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to January 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, that denied the veteran's claims of 
entitlement to service connection for a bilateral hip 
disorder, a bilateral knee disorder, and a bilateral ankle 
disorder, each to include as secondary to a service-connected 
low back disorder and/or service-connected bilateral pes 
planus (the "secondary service connection claims").  The RO 
also denied the veteran's claims for ratings in excess of 20 
percent for low back pain with degenerative changes, in 
excess of 10 percent for bilateral pes planus, and in excess 
of 10 percent for a painful right elbow.  The RO also 
determined that, as new and material evidence had not been 
received, the claims for service connection for a 
gastrointestinal disorder (which it characterized as a 
stomach condition) and for a shoulder disability would not be 
reopened.    

In September 1996, the veteran disagreed with the denial of 
his secondary service connection claims, his claims for 
increased ratings low back pain with degenerative changes and 
for bilateral pes planus, and his application to reopen a 
claim for service connection for a stomach condition.  In 
September 1997, the veteran perfected a timely appeal on 
these claims and requested a Travel Board hearing which was 
subsequently held before the undersigned VLJ in June 1998.

In February 1999, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In an October 1999 rating decision, the RO granted 
entitlement to a non-service-connected pension on an 
extraschedular basis.  The veteran was notified of this 
decision in January 2000.  In a June 2001 letter, the veteran 
elected to receive VA compensation in lieu of VA pension.

In March 2003, the Board reopened the veteran's previously 
denied claim for service connection for a gastrointestinal 
disorder and denied this claim on the merits.  The Board also 
denied the veteran's claims for increased rating for 
degenerative disc disease and arthritis of the lumbar spine 
with bilateral lower extremity radiculopathy and for 
bilateral pes planus.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Court) in April 2003.  

In a December 2004 rating decision, the RO denied the 
veteran's claim for service connection for hypertension.  The 
veteran disagreed with this decision in January 2005.  He 
subsequently withdrew his claim for service connection for 
hypertension in a written statement received at the RO in 
March 2005.  See 38 C.F.R. § 20.204 (2006).

In a March 2005 decision, the RO granted service connection 
for a dysthymic disorder with a history of depression and 
assigned a 10 percent rating, effective March 16, 2005 (the 
date of receipt of the veteran's claim for service 
connection).  There is no subsequent correspondence from the 
veteran expressing disagreement with the rating or effective 
date assigned.  Accordingly an issue relating to a dysthymic 
disorder or depression is no longer in appellate status.  See 
Grantham v. Brown, 114 F .3d 1156 (1997).

The Veterans Court vacated and remanded the Board's March 
2003 decision denying service connection for a 
gastrointestinal disorder and increased ratings for the 
veteran's service-connected low back disability, bilateral 
lower extremity disorder and bilateral pes planus in a July 
2005 order, which VA subsequently appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in October 2005.  Because the Federal Circuit has 
not yet acted on this appeal, the Board does not have 
jurisdiction over the matters remanded by the Veterans Court 
in July 2005 and cannot proceed on those matters until the 
Federal Circuit issues a decision.  See VAOPGCPREC 20-94 
(Dec. 2, 1994); see also letter from Chief Counsel for 
Operations, Board of Veterans' Appeals, to veteran's service 
representative, dated October 28, 2005.

In December 2005, the Board again remanded the veteran's 
secondary service connection claims to the RO/AMC.

Finally, the Board notes that, in February 1999 and March 
2003, an issue of service connection for diabetes mellitus 
was referred to the RO for adjudication.  To date, however, 
the RO has not taken action on this claim.  Accordingly, the 
Board again refers a claim of entitlement to service 
connection for diabetes mellitus to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran was not treated during service for a right or 
left hip disorder or injury.

2.  The service medical records show that the veteran was 
evaluated and treated for knee and ankle pain.

3.  The medical evidence does not show a bilateral hip 
disorder during service or for several years thereafter; 
there is no competent evidence of a nexus between the 
veteran's currently diagnosed degenerative joint disease of 
the hips and service; there is no competent evidence to show 
that it was caused or aggravated by the veteran's service-
connected low back disorder and/or service-connected 
bilateral pes planus.

4.  The preponderance of the competent evidence, to include 
nexus opinions, is against a causal relationship between the 
veteran's bilateral knee disorder and service; there is no 
competent evidence to show that it was caused or aggravated 
by the veteran's service-connected low back disorder and/or 
service-connected bilateral pes planus.

5.  The preponderance of the competent evidence, to include 
nexus opinions, is against a causal relationship between the 
veteran's bilateral ankle disorder and service; there is no 
competent evidence to show that it was caused or aggravated 
by the veteran's service-connected low back disorder and/or 
service-connected bilateral pes planus. 


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service, nor may arthritis of the hips 
be presumed to have been incurred therein; the veteran's 
degenerative joint disease of the hips is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service, nor may arthritis of the knees 
be presumed to have been incurred therein; the veteran's 
degenerative joint disease of the knees is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active service, nor may arthritis of the ankles 
be presumed to have been incurred therein; the veteran's 
degenerative joint disease of the ankles is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Veterans Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and that he 
received notice of the evidence needed to substantiate his 
claims; the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, the RO could not have complied with Pelegrini II 
because the rating decision that is the subject of this 
appeal was issued in August 1996, prior to the enactment of 
the VCAA.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

As to the timing deficiency of VA's duty to notify, the 
veteran's claims were readjudicated in a supplemental 
statement of the case (SSOC) issued in November 2006 after 
all VCAA and Dingess notice had been provided.  The Federal 
Circuit has held that timing-of-notice errors can be 
"cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the November 2006 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

With respect to the Dingess requirements, the RO provided 
this notice to the veteran in April 2006.  And, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claims.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify and the failure to provide notice of 
the Dingess elements is rebutted.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, Social Security 
Administration (SSA) records, and VA medical records, 
including VA examination reports.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The veteran was provided with VA examinations in September 
1996, November 2002, and September 2006.  These evaluations 
were thorough in nature and the latter evaluation included 
competent opinions addressing the etiological or causal 
questions at hand.  The evidence is adequate to resolve these 
claims; there is no duty to provide another examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



Factual Background

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in June 1982.  Clinical evaluation was 
completely normal with the exception of scars on the right 
knee and left thigh.  

The veteran complained of a twisting injury to his right knee 
on outpatient treatment on August 15, 1983.  He had twisted 
his right knee 2 weeks earlier and his pain had returned 
after a recent run.  Objective examination showed no edema or 
discoloration, a good range of motion, and a small amount of 
pain.  The assessment was a sore muscle.

On outpatient treatment on August 24, 1983, the veteran 
complained of a sore right knee.  When he bent down, he 
experienced "a numbing effect" just below the right knee 
cap.  Objective examination showed slight swelling around the 
right knee and no discoloration.  Although the veteran stated 
that he had felt a "snap or pop" in the right knee while 
being examined, the in-service examiner noted no "snap or 
pop" when examining the knee.  There was a good range of 
motion in the right knee on leg flexion and rotation, 
although the veteran complained of pain under the knee cap.  
The assessment was a pulled muscle.

On outpatient treatment in February 1984, the veteran 
complained of right foot pain that had lasted for 3-4 weeks.  
When he walked, he felt a sharp pain.  He had injured his 
right foot on a running track and his foot hurt more when he 
jumped on it.  He experienced pain when he bent his right 
foot upward.  Objective examination showed no swelling, 
discoloration, or pain on inversion.  The assessment was 
anterior tibio-fibular ligament sprain of the right ankle.  

The veteran complained of right ankle and foot pain that had 
lasted for 4 days on outpatient treatment in July 1986.  He 
had twisted his right ankle while running and experienced a 
little pain when standing for a long time.  He denied any 
trauma.  His right ankle joint was not red or swollen.  

On periodic physical examination in September 1988, the 
veteran's history and clinical evaluation were unchanged from 
his June 1982 enlistment examination.

The veteran complained of ankle pain on outpatient treatment 
in April 1992.  Objective examination showed no obvious 
deformities.  The veteran was able to stand up and down 
normally and could bend over slightly.  The assessment was 
"chronic problems."  

In June 1992, the veteran complained of back pain that 
radiated in to his ankles, causing stiffness and pain in his 
lower extremities.  (As noted above, service connection is in 
effect for a low back disability.)

The post-service medical evidence shows that, on VA 
examination in February 1993, the veteran's history included 
recurrent pain in his right knee joint, usually after periods 
of prolonged flexion, occasional pain in the left knee joint, 
ankle sprains, and ankle pain.  Physical examination showed 
that he was in good health with a normal gait and posture, 
normal knees in size and shape with a full range of motion 
and no pain, some minimal subpatellar crepitus in the right 
knee joint, no crepitus in the left knee, no instability in 
either knee, and normal ankles in size and shape with a full 
range of motion and no pain or crepitus.  X-rays of the 
ankles showed no evidence of fracture, dislocation, or 
spurring.  X-rays of the knees showed no evidence of fracture 
or dislocation.  The radiologist's impressions included 
spurring of the left talus but otherwise normal ankles and 
feet bilaterally and normal knees bilaterally.  The 
examiner's impressions included a history of an 
intermittently symptomatic right knee and a history of 
intermittently symptomatic ankles.

On VA outpatient treatment on August 3, 1995, the veteran 
complained of weak ankles and popping in his knees that had 
lasted for 2 years.  Objective examination showed a full 
range of motion of the feet on flexion and extension, intact 
joint spaces, no inflammation or erythema, and slight 
swelling on the lateral side of the left foot and slight 
tenderness to touch.  The impressions included weak ankles.

On VA outpatient treatment on August 7, 1995, the veteran's 
history included popping in his knees, hip pain, and right 
knee sprain.  The clinical assessment was mild degenerative 
joint disease of the knees but X-rays of the ankles and knees 
were all normal.  The assessment included questionable 
bilateral ankle synovitis.  

The veteran complained of bilateral ankle pain on VA 
outpatient treatment in September 1995.  Objective 
examination showed no effusion in both knees.

In November 1995, the veteran complained of ankle, knee, and 
hip pain.  X-rays were negative.  Objective examination 
showed a full active range of motion in the knees with no 
effusion or tenderness, a full active range of motion in the 
ankles, motor deficits in the left hip on extension due to 
pain, and hip joint tenderness.  The impressions included 
complaints of multiple joint pains with no x-ray evidence of 
degenerative joint disease of the knees.

The veteran complained of "weird pains" in his right leg on 
VA outpatient treatment in December 1995 in which his right 
leg was extremely painful.  Objective examination showed 
bilateral knee and ankle synovitis with a full active range 
of motion.  The diagnoses included obesity that had led to 
degenerative joint disease in the hips, knees, and ankles, 
and "a lot of bizarre pains and events" not consistent with 
typical anatomic distribution.

In December 1995, SSA notified the veteran that, although he 
experienced pain and discomfort in his ankles, knees, and 
hips, he could move them adequately.  The medical evidence 
that he had submitted to SSA, which included many of his VA 
medical records, did not show any findings severe enough to 
preclude him from employment.  As such, SSA denied the 
veteran's disability benefits claim.

On VA outpatient treatment in January 1996, objective 
examination showed point tenderness in the right hip during 
straight leg raises.  The veteran also experienced 
questionable left hip pain when standing on his tip toes.  
The impressions included degenerative joint disease of the 
hips.

SSA notified the veteran in March 1996 that, on 
reconsideration, the previous denial of his disability 
benefits claim was affirmed.  SSA noted that the veteran's 
secondary diagnosis was osteoarthrosis and allied disorders.

When he filed his secondary service connection claims in 
August 1996, the veteran contended that he experienced 
degenerative joint disease of the knees, swollen ankles, and 
constant pain in the knees, ankles, and hips due to 
"misalignment", bilateral pes planus, and back strain.

X-rays of the hips in August 1996 showed intact hips 
bilaterally with no evidence of fracture, subluxation or 
focal bony destruction.  There was mild inferior narrowing of 
the acetabular joint spaces bilaterally with no other 
significant degenerative changes.  X-rays of the knees in 
August 1996 showed intact knees bilaterally with no acute 
fracture, subluxation, or focal bony destruction.  There was 
mild medial compartment narrowing bilaterally.  Otherwise, 
the knees were within normal limits and no soft tissue 
abnormality was identified.  X-rays of the ankles in August 
1996 showed intact ankles bilaterally with no evidence of 
fracture, subluxation, or focal bony destruction.  The right 
ankle showed evidence of an accessory ossicle and a minimal 
plantar calcaneal spur but was otherwise normal.  There were 
mild degenerative changes of the left ankle, including a 
distal anterior tibial spur and a superior talar spur.  The 
impressions were minimal degenerative changes of the hips 
bilaterally; mild degenerative changes of the knees including 
medial compartment narrowing bilaterally, a small right 
calcaneal spur, and degenerative changes of the left ankle.

On VA joints examination in August 1996, the veteran 
complained that pain in his hips, knees, and ankles was 
secondary to his service-connected low back and bilateral pes 
planus.  He reported that his hips had been sore for several 
years and associated his hip pain with his back pain.  
However, the VA examiner stated that, when the veteran 
pointed to his hip pain he did not point to his hip joints 
but to the superior iliac crests bilaterally.  The VA 
examiner reviewed the veteran's claims file.  The veteran 
stated that his knees had been symptomatic when he was on 
active service, although he did not require any specific 
treatment for his knees, and he currently experienced 
bilateral knee pain usually on weight bearing and after 
walking about 2 blocks.  The veteran also experienced similar 
bilateral ankle pain associated with walking about 2 blocks 
and recurrent ankle swelling.  He did not describe swelling, 
locking or instability of the knees.  Physical examination 
showed a normal gait, posture, and weight bearing in the 
lower extremities, normal ankles with a full range of motion, 
no palpable crepitus, and no pain on motion of the ankle 
joints.  The veteran's only complaint of any knee pain on 
movement was standing up from a squatted position where he 
complained of bilateral knee pain.  He denied patellar 
compression bilaterally.  He had no synovial thickening, no 
knee instability bilaterally, minimal subpatellar crepitus in 
the right knee, no crepitus in the left knee, and a full 
range of motion in both hip joints without any complaints of 
pain.  X-rays revealed minimal degenerative changes of the 
hips which, in the VA examiner's opinion, were not related to 
the veteran's low back symptoms or pes planus.  The VA 
examiner opined that, because no disease of the hips was 
found, no disease of the hips was etiologically related to 
the veteran's low back symptoms or his pes planus.  The VA 
examiner also opined that there was no etiological 
relationship between the veteran's intermittently symptomatic 
knees and ankles and his low back symptoms or his pes planus.  
The diagnoses included no clinical hip disease and 
intermittently symptomatic knees and ankles by history.

The veteran continued to complain of bilateral knee, hip, and 
ankle pain on subsequent VA outpatient treatment in 1996 and 
1997.

In a statement attached to his September 1997 VA Form 9, the 
veteran contended that he had twisted his ankles on numerous 
occasions and that they were tender to the touch and 
constantly swollen.  He also asserted that both of his knees 
"knock when I walk" and constantly pop, causing severe 
pain.  Additional history included popping in both of his 
hips, particularly when rising from a sitting position.

On VA examination in February 1998, range of motion in the 
hips was full with some pain on internal rotation of the 
right hip, normal lower extremity strength, and negative 
straight leg raises.  X-rays of the right hip and right ankle 
were unremarkable and, although there was a small inferior 
right calcaneal spur, x-rays of the feet were otherwise 
unremarkable.

On SSA Disability Examination in February 1998, the veteran 
complained of numbness in his right hip and paresthesias in 
the left hip.  He denied any extremity trauma.  The private 
examiner reviewed the veteran's VA medical records.  Physical 
examination showed some mild pain overlying the right hip, a 
limp that favored the right hip, normal toe walking 
bilaterally, slightly weak right heel walking, and limited 
left hip flexion.

At his Travel Board hearing in June 1998, the veteran 
testified that he experienced excruciating pain in his hips, 
knees, and ankles.  

In a November 2002 opinion, a VA examiner stated that the 
veteran's problems with his hips, knees, and ankles could be 
considered secondary to the veteran's service-connected 
degenerative joint disease of the lumbar spine and his 
service-connected bilateral pes planus.  The VA examiner 
stated that this was because of worsening arthritis due to 
the veteran's inactivity/deconditioning and "postural 
difficulties from flat feet."

X-rays of the veteran's knees in December 2004 showed normal 
bony relationships, preserved joint spaces, and undisturbed 
osseous architecture, except for minimal spurring at the 
margins of the patella and the tips of the tibial spine.  The 
impression was minimal bilateral degenerative joint disease.

On VA general medical examination in September 2006, the 
veteran complained of pain in his hips, knees, and ankles, 
which had worsened since 1998.  He reported injuring his 
right knee and both ankles during active service.  The VA 
examiner stated that he had reviewed the veteran's claims 
file and medical records.  The veteran reported continuous 
pain in his hips, knees, and ankles, and also complained of 
weakness in his knees and morning stiffness in all of these 
joints.  His knees and ankles occasionally swelled up and his 
knees also felt hot.  He reported instability, locking, and 
giving way of the knees and popping of the hips and knees.  
He also reported fatigability and lack of endurance.  Flare-
ups occurred with prolonged standing of more than 10 minutes 
or long walking of more than 10 minutes or prolonged sitting 
of greater than 30 minutes.  Going up and down stairs 
worsened the pain.  The veteran was unable to estimate how 
many flare-ups he experienced a week.  His flare-ups were 
accompanied by moderate limitation of motion.  Knee braces on 
both knees helped to stabilize them.  He denied any surgeries 
or injuries to his knees, hips, or ankles after service 
separation and any inflammatory arthritis.  His activities of 
daily living were moderately to severely limited because he 
was unable to do any household chores.  

Physical examination of the veteran in September 2006 showed 
no objective evidence of edema, effusion, instability, 
redness, heat, or abnormal movement, although he had some 
tenderness, painful movement, and guarding of movement.  The 
hips, ankles, and knees were all painful on motion.  The 
veteran walked with a limp on his right leg, with the help of 
a cane, and wore a back brace.  There was no ankylosis.  The 
VA examiner commented that he was unable to do too much of 
hip range of motion because the veteran experienced "lots of 
back pain" when he laid down on the examining table.  Hip 
flexion was limited to about 100 degrees, with pain starting 
at around 90 degrees.  Hip extension was to 22 degrees with 
pain starting at 18 degrees.  Hip adduction was to 17 degrees 
with pain at 15 degrees.  Hip abduction was to 37 degrees 
with pain starting at 30 degrees.  External rotation of the 
hips was to 40 degrees with pain starting at 35 degrees.  
Internal rotation of the hips was to 22 degrees with pain 
starting at 20 degrees.  Repetitive use of the hips caused 
increased pain which decreased the range of motion by about 
5 degrees in all ranges of motion.  The veteran's knees were 
tender to touch along the medial joint line.  Bilateral knee 
flexion was to about 137 degrees with pain starting at 
130 degrees.  Bilateral knee extension was to 0 degrees, or 
full extension, although the veteran had pain throughout 
extension.  There was no evidence of ligamentous instability.  
Bilateral ankle dorsiflexion was to 20 degrees with pain 
starting at 18 degrees.  Plantar flexion of the ankles was to 
45 degrees with pain starting at 42 degrees.  There was pain 
on palpation of both malleoli.  Repetitive use of the knees 
caused increased pain which decreased flexion by about 
5 degrees but did not change his extension.  Repetitive use 
of the ankles did not cause any impact in range of motion due 
to pain, fatigue, weakness, or lack of endurance.  After 
reviewing the veteran's medical records, the VA examiner 
concluded that the veteran had arthritis in multiple joints 
and that there was no medical evidence to suggest that the 
veteran's current disability was caused or aggravated by his 
service-connected low back disability or his service-
connected bilateral pes planus.  The VA examiner also noted 
that the veteran had complained of pain in his ankles and 
knees within 1 year of service separation, because he had 
been treated in February 1993 for these complaints, but there 
were no complaints of pain in his hips within 1 year of 
service separation.  The VA examiner determined further that 
he could not really say that the veteran's degenerative joint 
disease of the knees and ankles was related to service 
without resorting to speculation, given that the veteran was 
obese and that obesity by itself predisposed someone for 
degenerative arthritis.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  

The Board observes that the veteran's service medical records 
are negative for any findings that were attributed to a 
bilateral hip disorder.  There is no medical evidence of a 
bilateral hip disorder within 1 year of service or for 
several years thereafter.  Although the Board recognizes that 
the veteran was treated during active service for complaints 
of right knee and right ankle pain.  The veteran also was 
treated for knee and ankle problems in February 1993, within 
1 year of service separation.  However, February 1993 x-rays 
of his knees and ankles were normal and there was no evidence 
of arthritis within 1 year of service separation.  As 
explained in more detail below, the preponderance of the 
relevant evidence, to include several competent opinions, is 
against a nexus between active service and the veteran's 
currently diagnosed bilateral hip disorder, bilateral knee 
disorder, or bilateral ankle disorder.  Thus, service 
connection for a bilateral hip disorder, bilateral knee 
disorder, or bilateral ankle disorder is not warranted on a 
direct incurrence or presumptive basis.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Boyer, supra; Mercado-Martinez, supra; Cuevas, supra.

Following the November 2002 examination summarized above, the 
VA examiner stated that the veteran's problems with his 
bilateral hips, bilateral knees, and bilateral ankles could 
be (emphasis added) considered secondary to his service-
connected degenerative joint disease of the lumbar spine and 
his service-connected bilateral pes planus because of 
worsening arthritis due to the veteran's 
inactivity/deconditioning and "postural difficulties from 
flat feet."  38 C.F.R. § 3.102 (2006) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  It is also 
pertinent to note that it is not apparent that the November 
2002 VA examiner reviewed the veteran's claims file, to 
include his service medical records, prior to offering this 
November 2002 opinion.  The examiner did provide a rationale 
for the possibility of the alleged nexus but, in view of the 
speculative phrase that was used (could be), the Board finds 
that the November 2002 opinion indicating a possibility of 
the contended causal relationships is of minimal probative 
value.

The Board finds medical opinions in August 1996 and September 
2006 are of greater probative value on the issues relevant to 
this appeal.  Following a review of the veteran's claims 
file, to include his service medical records and VA medical 
records, and after a comprehensive physical examination of 
his hips, knees, and ankles, in August 1996, the VA examiner 
unequivocally opined that, because no disease of the hips had 
been found on examination, no disease of the hips was 
etiologically related to the veteran's service-connected low 
back pain or his service-connected bilateral pes planus.  The 
VA examiner also opined in August 1996 that there was no 
etiological relationship between the veteran's knees and 
ankles and his service-connected low back pain and/or his 
service-connected bilateral pes planus.  Again, after 
reviewing the veteran's claims file and comprehensively 
examining his hips, ankles, and knees, in September 2006, the 
VA examiner determined that there was no medical evidence to 
suggest that any of the veteran's arthritic joints was caused 
or aggravated by his service-connected low back disability or 
his service-connected bilateral pes planus.  While ruling out 
the alleged nexus, the VA examiner added in September 2006 
that he was unable to determine the etiology of the veteran's 
arthritis because of his obesity and the propensity of 
obesity to predispose someone to degenerative arthritis.

As to the veteran's assertion of a causal link between the 
disabilities at issue and any incident of or finding recorded 
during service or a nexus between his service-connected low 
back disorder and/or service-connected bilateral pes planus, 
the Board finds that, as a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  Accordingly, the veteran's lay statements 
are entitled to no probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a bilateral hip disorder, a 
bilateral knee disorder, and a bilateral ankle disorder, each 
to include as secondary to service-connected low back 
disorder and/or service-connected bilateral pes planus.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected low 
back disorder and/or service-connected bilateral pes planus, 
is denied.

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected low 
back disorder and/or service-connected bilateral pes planus, 
is denied.

Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected low 
back disorder and/or service-connected bilateral pes planus, 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


